Exhibit 10.48

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of

the Commission pursuant to the Company’s application requesting confidential
treatment

under Rule 24b-2 of the Exchange Act.

Amendment #2 To

Infectious Diseases License Agreement between SmithKline Beecham plc (now known
as

Glaxo Group Limited) and Coley Pharmaceutical Group, Inc.

This Amendment #2 to the Strategic Alliance: License Agreement Infectious
Diseases dated December 18, 1998 is made as of July 19, 2006 (the “Effective
Date”), by and between COLEY PHARMACEUTICAL GROUP, INC., a Delaware corporation
having a place of business at Wellesley Gateway, 93 Worcester Street, Suite 101,
Wellesley, Massachusetts 02481 (“Coley”), and GLAXO GROUP LIMITED a British
corporation having a place of business at 980 Great West Road, Brentford,
Middlesex, TW8 9GS, United Kingdom (hereinafter referred to as “GSK) (each
individually a “Party” and collectively the “Parties”).

WHEREAS, GSK and Coley entered into Strategic Alliance: License Agreement
Infectious Diseases dated December 18, 1998 (as amended on December 18, 1999)
(hereinafter “the Agreement”); and

WHEREAS, GSK and Coley desire to further amend and restate certain provisions of
the Agreement.

NOW, THEREFORE, in consideration of the covenants and obligations expressed
herein and for other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged and intending to be legally bound, the Parties
agree as follows:

1. Capitalized terms used herein and not otherwise defined shall have the
meanings given to them in the Agreement.

2. The first sentence of Section 2 of the Agreement is hereby amended and
restated in its entirety:

Coley hereby grants non-exclusive licenses (other than the CO-EXCLUSIVE LICENSE
for THERAPEUTIC IMMUNIZATION for [***] granted in Section 6.C below) in
accordance with the terms stated herein.

3. Section 6 of the Agreement is hereby amended and restated in its entirety:

6. GRANT

In consideration of the obligations assumed by GSK hereunder, Coley hereby
grants to GSK and to any AFFILIATES of GSK the following licenses without the
right to sublicense as set forth in this paragraph 6 under TECHNOLOGY to
develop, have



--------------------------------------------------------------------------------

developed, make, have made, use, have used, sell, offer for sale, have sold,
keep and/or import in the TERRITORY and in the FIELD all PRODUCTS and/or
COMBINATIONS, subject to the following:

(A1) For PROPHYLACTIC IMMUNIZATION within the FIELD, Coley grants a
non-exclusive license for the following LICENSED ANTIGENS (including
combinations thereof) and no other ANTIGENS (except as provided in Section 1.09)

• [***]

(A2) For PROPHYLACTIC IMMUNIZATION within the FIELD, Coley grants to GSK a
non-exclusive license for the following LICENSED ANTIGENS and no other ANTIGEN
(except as provided in Section 1.09):

• [***]

(B) For THERAPEUTIC IMMUNIZATION within the FIELD, Coley grants GSK a
non-exclusive license for the following LICENSED ANTIGENS (including
combinations thereof) and no other ANTIGENS (except as provided in
Section 1.09):

• [***]

(C) For THERAPEUTIC IMMUNIZATION within the FIELD, Coley grants GSK a
CO-EXCLUSIVE license for the following LICENSED ANTIGENS (including combinations
thereof) and no other ANTIGENS (except as provided in Section 1.09):

• [***]

4. The regulatory and development milestone payments and the patent royalties in
Section 8.03, 8.04 and 8.09 of the Agreement which are due for each LICENSED
ANTIGEN in the non-exclusive licenses granted in Sections 6 (A1) and 6 (B) shall
be reduced by 30%. The regulatory milestone and development milestones (in US$)
and patent royalty rates for the Section 6 (A1) and Section (B) LICENSED
ANTIGENS shall be:

 

- 2 -

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.



--------------------------------------------------------------------------------

Section 8.03   1    [***]      2    [***]      3    [***]      4    [***]      5
   [***]    Section 8.04   1    [***]      2    [***]      3    [***]      4   
[***]      5    [***]    Section 8.09.1   A1                    [***]%      A2
   [***]%                    NET SALES VALUE Section 8.09.1   B    [***]%   
        [***]   B    [***]%            [***]   B    [***]%            [***]   B
   [***]%            [***]   B    [***]%            [***]

The regulatory and development milestone payments and the patent royalties in
Section 8.03, 8.04 and 8.09 of the Agreement which are due for each LICENSED
ANTIGEN in the non-exclusive licenses granted in Sections 6 (A2) are unchanged
and shall continue to be the regulatory and development milestone payments and
the patent royalties listed in the right column (labeled “Upper Limit”) of
Appendix D labeled of the Agreement (as amended).

5. Except as set forth herein, the Agreement shall remain in full force and
effect.

 

- 3 -

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.



--------------------------------------------------------------------------------

6. This Amendment #2 shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, U.S.A. without regard to its conflict
of law rules.

7. This Amendment #2 shall become binding when any one or more counterparts
hereof, individually or taken together, shall bear the signatures of each of the
Parties hereto. This Amendment may be executed in any number of counterparts,
each of which shall be an original as against either Party whose signature
appears thereon, but all of which taken together shall constitute but one and
the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment #2 as of the date
first set forth above.

 

Coley Pharmaceutical Group, Inc.     Glaxo Group Limited

/s/ Robert L. Bratzler

   

/s/ Jean Stephenne

Robert L. Bratzler, Ph.D.     Jean Stephenne Title:  

President, President and

Chief Executive Officer

    Title:  

President,

GlaxoSmithKline Biologicals

 

- 4 -

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act.